 BROADWAYBroadway Hospital, Inc.' and Hospital and Institu-tional Workers Union. Local 250, Service Employ-ees International Union2Hospital and Institutional Workers Union, Local 250.Service Employees International Union and Broad-way Hospital, Inc. Cases 20 CA 13753 and 20CB-4649August 20, 1979DECISION AND ORDERBY CHAIRMAN FANNING, AND MEMBERS PFNFI I ()AND TRUFSDAIFOn April 16, 1979, Administrative Law JudgeJames T. Rasbury issued the attached Decision in thisproceeding. Thereafter, the Union filed exceptionsand a supporting brief, Broadway Hospital filed abrief in support of the Administrative Law Judge'sDecision, and General Counsel filed a brief in answerto the Union's exceptions respecting Case 20 -CB4649.Pursuant to the provisions of Section 3(bh) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions3and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The exceptions filed by the Union assert primarilya general claim that the Administrative Law Judgeconducted the hearing in a manner which denied theUnion due process of law. Pursuant to its generalclaim, the Union cites several specific procedural andevidentiary rulings made by the Administrative LawJudge.4In his Decision, the Administrative LawJudge summarily disposed of the Union's allegationsthat it was denied due process. After a careful reviewof the hearing transcript, we are convinced that theUnion's allegations are entirely without merit, andthat the Administrative Law Judge was correct in dis-I Hereinafter referred to as Broadway Hospital.2 Hereinafter referred to as the Union.General Counsel filed a motion to strike the Union's exceptions withrespect to Case 20-CB 4649, asserting that the Union's exceptions failed tocomport with the specificity requirement set forth in Sec. 102.46(b) of theNational Labor Relations Board Rules and Regulations. Series 8, asamended. The Union filed an opposition to General Counsel's motion Gen-eral Counsel's motion is hereby denied. since we find that the Union's excep-tions and supporting brief, taken as a whole, are sufficiently specific.I We are satisfied that the Union's contention that the Administrative LawJudge was biased is without merit. In our opinion, there is nothing in therecord to suggest that his conduct at the hearing or his evidentiary andprocedural rulings were based on either bias or prejudice.HOSPITAI. INC.341posing of the bulk of the assertions in a summarymanner.'We do find merit in the Union's exception to thebreadth of the Administrative Law Judge's reconm-mended Order. In this regard. the AdministrativeLaw Judge's recommended Order directs the Unionto cease and desist from "Iin any other mannerthreatening, restraining or coercing employees." Wenote that the Administrative Judge's l)ecision was en-tered prior to the issuance of Hickmot Foodsx. /Ir(.' Inthat case, the Board held that a broad cease-and-de-sist order. such as that recommended bh the Adminis-trative Law Judge here, is warranted "only when arespondent is shown to have a proclivitN to violate theAct, or has engaged in such egregious or widespreadmisconduct as to demonstrate a general disregard tbrthe employees' fundamental statutory rights." View-ing the circumstances of this case7in context of theHickmort standard., we find that a narrok order is' One allegation advanced hb the L nlon concerns the tarl thai the \dhnln-istrative Law Judge conducted I day ofl hearing and losed the record inCase 20 B 4649 in the absence oif counsel fur the niln re, icw oi therecord demonstrates that the Administrative law Judge's action in this re-gard was not improper. First. it must be noted that the Administratise [.awJudge. on at least to occasins. accommodated union counsel in schedulinghearing times On September I 1. 1978. pproximaltely hall'sav through (;Gen-eral ('ounsel's presentatlon n (Case 20 CB 4649. the I'nlion's counsel record did not appear. A colleague oft his did appear. hweser. to seek ; Iweek extension. asserting that union counsel w.ould be engaged in other.unspecified business The Administratise la.s Judge denied the applicationUnion counsel's clleague then left the hearing. and no, union counsel ap-peared throughout that dai ,t hearing. In he absence of union counsel.General Counsel mpleled the presentation of Case 20 C'B 449. At thatpoint, the record was closed On September 12. 1978. presentation it' ( e20 CB 13753 began nion counsel appeared late. In a clloqu with theAdministrative l.aw Judge, union counsel stated that it was contr;r t hisunderstanding that ('ase 20 ('B 4649 v.ould bc closed on September I I. andthat Case 20 ( 13753 would be commenced on September 12 In thisregard. union counsel stated that "I am not raising an? objections or makingany motions." Indeed. it n tinme during the hearing did union counsel moveto reopen the record in (ase 20 ('B 4649. nor did he. at an) time, eek topresent evidence relating t that matter Indeed. after September 12. unioncounsel did not appear at the hearing. Against this background. the Union'sclaim that it was denied due process by being precluded from presenting adefense in Case 20 CB 4649 is patently, without merit. It is axiomatic thatdue process preserves the oppurtunirt tio be heard. Inln coulisel. for what-ever reason, did not aail himself of the reasonable opportunit presentedhim. In short, when counsel voluntarily absents himself from a hearing.makes no efiort to) present evidence. and states specifically that he is notobjecting to the closing of a hearing. he cannot later claim that his client wadenied the opportunity to be heard.242 NLRB 1357 (1979).7The Administrative l.aw Judge notes in his Decision that the inion hasonce before been tound in violation of the Act. See Hsplira/l and Inituionxl.l-,rker. l ninon, Local 250 )St(,tnA (i'ongregational Hnlt o, i h a PlimoulhSquare). Case 20 ('CB 3741 1976). unreported in Board volumes hecause theUnion failed to file timely exceptions. As we have held previouslI. an adnln-istrative law judge's declsion to which no exceptolns are taken doex notprovide a basis for finding a proclisity to violate the rct Brt,rhirhoi.d ,iTeamstm.ers & Aurto TruA Dril r, Il-al %'o. 7'(. I/,lrlrnatrional r,lhtrh,,id itTeaomsers. Chaiilfleur.. H4archouoiemn Itcler , 4crual tll 4 (acrnel,and D'tud Thonpson. Parlntri. d/h,'a C & T TriucAng (; .191 NI RB I I(19711. affid sub nnl Boh' (aulng (Cre. In. , 1. RB, 48 1- 2d 1301(5th ('ir 1972.With regard to the nature of the Union's unla, ful conductl. we note thatthe activities found to violate Sec. 8hI(1)((Al and B) curred during thefirst few dass of a strike which lasted tor severall montlh244 NLRB No. 42 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDappropriate and we shall therefore modify the Ad-ministrative Law Judge's recommended Order ac-cordingly.We further find that that portion of the Adminis-trative Law Judge's recommended Order directingthe Union to mail the attached notice to the homes ofeach member of the Union is also overly broad. Thepolicies and objectives of the Act will be adequatelyserved by directing the Union to post the notices asdirected by the Administrative Law Judge and mailsuch notices to the homes of the employees of Broad-way Hospital. We shall accordingly modify the rec-ommended Order.'ORDERPursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, the National Labor Relations Boardadopts as its Order the recommended Order of the Admin-istrative Law Judge, as modified below, and hereby ordersthat the Respondent, Hospital and Institutional WorkersUnion, Local 250, Service Employees International Union,Vallejo, California, its officers, agents, and representatives,shall take the action set forth in the said recommended Or-der, as so modified:1. Substitute the following for paragraph (b):"(b) In any like or related manner restraining orcoercing employees of Broadway Hospital, Inc., inthe exercise of their rights guaranteed by Section 7 ofthe Act."2. Substitute the following for paragraph 2(b):"(b) After the aforesaid notice has been signed byan officer of the Respondent Union herein, copiesshall then be duplicated and mailed to the home orlast known address of each of the employees ofBroadway Hospital, Inc."3. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the complaint in Case20-CA-13753 be, and it hereby is, dismissed in itsentirety.I Inasmuch as no violation of Sec. 8(a)5) has been established, we find itunnecessary to pass on the Administrative Law Judge's discussion of theappropriateness of withholding a remedial bargaining order because of thenature of the Union's misconduct.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportuni-ty to present evidence, the National Labor RelationsBoard has ordered us to post the following notice. Weintend to abide by the following:WE W11I NOt prevent or attempt to preventemployees of Broadway Hospital, Inc., fromworking for said Employer, or any other em-ployer, of from exercising their rights not to joinor support a strike by means of any of the follow-ing conduct: threatening employees with bodilyharm and/or property damage: threatening su-pervisors and/or collective-bargaining represen-tatives with physical violence; hindering orblocking in any manner the ingress and egress ofemployees' automobiles, commercial trucks, orother vehicles seeking to enter or exit from anyof the entrances or parking areas provided by theHospital: following or otherwise engaging in sur-veillance of employees leaving the hospital prem-ises; scratching, kicking, hitting with picketsigns, pounding fists, and/or any other mannercausing damage to vehicles of employees and/orsupervisors entering or existing the struck hospi-tal premises: spitting upon, pushing. shoving. orotherwise physically assaulting, in any manner.nonstriking employees and/or visitors and super-visors seeking to enter or exit from the hospitalpremises; making harassing or threatening tele-phone calls to employees.WE WILL NOT in any like or related mannerrestrain or coerce employees of Broadway Hos-pital, Inc., in the exercise of their rights guaran-teed under Section 7 of the Act.HOSPITAl. ANI) INSIIrTUTIONAL WORKERSUNION, LO('AL 250. SERVICE EMPLOYEES IN-IERNAIIONAL UNIONDECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: Thesecases' were heard by me in San Francisco, California. onI Originally these cases were set for hearing on July 18. 1978. At that time,Lewis Harris appeared as counsel for the General Counsel with intentions oftrying both the CA and the CB cases. Objections were made by counsel forthe Union that the Union was placed at a disadvantage and that the GeneralCounsel in a conflict-of-interest position, if permitted to try both the CB andthe CA complaints. Following consultation with the Regional Director. Har-ris was allowed to withdraw. and two new counsels for the General Counselwere appointed to hear the respective cases. With the consent o all counselthe hearing was rescheduled for September 5; that entire day was devoted tosettlement discussions without the record being opened. On September 6.Walter Kintz appeared briefly to announce to the court that the attorneNassigned to try the CA complaint. Lucile Rosen. was too sick to go forwardand requested that the court proceed to hear the CB complaint first. Theparties were given a 2-1/2 hour recess to contact and schedule witnesses, andcounsel for the General Counsel. Richard Baum. then proceeded with theCB complaint.244 NLRB No. 58342 BROAI)WAY 11()SPI AI., INC(.July 18. Spceinhber 5. 6. 7 8. 12. 13. aLnd 14. 1978.' ()n Mal\4. the Regional )lirector ;ir Region 2() of the National l.a-bor Relations oard issued a coimplaint and notice of hear-ing. based upon an uniair labor practice chare filed onMarch 27. alleging that Broadwaw Hospital. Inc. (hereinaf-ler Emploser or hospital) had violated Section 8(a)(5) and(I) of the National I.abor Relations Act, as amended, 29U].S.(. § 51. cl c q.. (herein the Act). b refusing to bargainin good faith with the Iospital and Institutional WorkersUnion. Local 250 therein Union).On Max 31. the Regional Director for Region 20 issued acomplaint and notice of hearing, based upon an unfair la-bor practice charge filed on April 24 by the hospital. alleg-ing that the Union had violated Section 8(b)(1)(A) and (B)of the Act through numerous acts of misconduct at andaway from the picket line established at the Hospital's acil-itA'.All parties were afforded full opportunity to appear. tointroduce relevant evidence, to examine and cross-examinewitnesses, and to file briefs. Helpful briefs were filed bycounsel for the General Counsel. Baum and Rosen. and bycounsel for the hospital, which have been considered care-fully. The brief filed by the counsel for the Union was de-voted entirely to a claim of denial of due process.' Basedupon the entire record, upon the briefs, and upon my obser-vation of the demeanor of the witnesses. I make the follow-ing:FIN)IN(;S () FA(r1. J RIS)I( t)NAt all times material herein, the hospital. a Californiacorporation with its principal place of business located inVallejo, California. has been engaged in the operation of aproprietary hospital in Vallejo. California. During the pastcalendar year. the hospital, in the course and conduct of itsoperations. received gross revenues in excess of $250.000.During the same period, the hospital received funds in ex-cess of$10.000 from the Federal medicare program. Basedon these undenied and undisputed facts, the hospital hasadmitted, and I herewith find. that it is, and at all timesmaterial herein has been, an employer engaged in com-merce and in operations affecting commerce within themeaning of Section 2(2). (6), and (7) of the Act.II. rt4E LABOR ORGANIZAIION INVO.VED)All parties admit. and I herewith find, that the Union is.and at all times material herein has been, a labor organiza-tion within the meaning of Section 2(5) of the Act.2 Most of the relevant and significant dates concerning this controversyoccurred in 1978. and all dates hereinafter shall refer to that year, unlessotherwise indicated.I No further comment or reference to the counsel's specious claim of de-nial of due process shall be made. The record is available for evaluation. SeeN'LRB v. Glacier Packing Co.. Inc., 507 F.2d 415 (9th Cir. 1974).111. iII A li t I -) I STAIR A OR i R .I1( 1 SA. Iilroductclio,,Since on or about October 31. 1968, the Union has beenrecognized as the exclusive collective-bargainmng represent-ative of the employees in the following described unit: (SeeG.C. Exh. 4(a). (b), and (c).)All licensed vocational nurses. psychiatric techni-cians. surgical technicians., nursing attendants. \xardclerks, housekeeping employces. mainteance eploy-ces. cooks. assistant cooks, kitchen helpers. aild dieltaraides employed by Broadway Hospitals. Inc.. exclud-ing all other employees. office clerical employees. thedirector of nurses, assistant director of nurses, nursingsupervisors, and guards and supervisors as defined inthe Act.The pleadings admit that William F. Ford. the hospital'sattorney. was at all times material herein the hospital's fullauthorized collective-bargaining negotiator. The pleadingsin the CB case admit that the following indi iduals held theunion offices indicated at all times material herein: Tino-thy J. TwomeN, secretary/treasurer: John Ring. president:John Martin. business agent: Gerald Hipps. bsiness agent:and Joanne Carder, business agent. On the basis of thisadmitted information. I herewith find William Ford. at alltimes material herein, to have been an agent acting on be-half of the hospital, and Twomey, Ring. Martin. Hipps. andCarder to have been agents acting for. and on behalf of: theUnion within the meaning of Section 2(13) of the Act.B. (C ontsideralioen tof the CB ('otmplaint4I. The issuesThe CB complaint alleges numerous acts attributed toagents of the Union or pickets of the Union and contendsthat said acts are violative of Section 8(b)( I )(A) and (B). I 1The problem is one of evaluating the testimony of the nu-merous witnesses and then ascertaining whether or not saidacts actually occurred. (2) Was the Union or its agents re-sponsible? (3) Did the alleged acts restrain or coerce em-ployees in the exercise of rights guaranteed in Section 7: ordid the alleged acts restrain or coerce the Employer in theselection of his representatives for the purposes of collectivebargaining?2. The evidencea. Incidents directed toward superrisors or collectlive-bargaining representatilesApril 23: A negotiating meeting. which began at 2:30p.m.. was held at Terry's Coffee Shop in Vallejo Calif'ornia.On behalf of the Union, this meeting was attended by Two-' Because the testimony regarding allegations of the CB complaint waspresented first. a discussion of the eidence and conclusons of law wsithregard to the CB case shall first be presented a similar co nsideration of theevidence and conclusions of lav. to be reached therefrom in the CA case shallfollo0341 I)I.( ISIONS O() NA] I()ONAI. I.ABOR REAllATIO)NS BOARDIlick .Rin,l and (arder all o 'ihom pre ousl hae beenidentiied. a.nd h ()Ole loth land Barhara I)empse'. eachof , hIon inCr IlC hospitall e'lilplo ee serving aIs union stewardsand is menmhcrs of the Ulnion's negotialing cllmitee. Ihehospital was represented b its chief negotiator and princi-pal spokesman. altorney William ord, who was assisted bytwo oiler altorne s rom his firm., Paul Jones and RonKimes: Raionai Young the hospital's controller, also at-tended. Also in attendance at this meeting were Roger Ran-dall and l)oroth, Christenson. representatives of the FIed-eral Mediation and conciliation Service. LFlorence Douglas,mayor of' Vellejo. was in attendance for part of the meet-ing.'At approximately 5:30 p.m.. after a rather fruitless anddisheartening bargaining session in which the representa-tives of the Federal Mediation and Conciliation Service an-nounced their intention to withdraw and turn the meetinghack to the principal parties, the meeting reached a conclu-sion when Twomey criticized the hospital's bargaining posi-tions with respect to specific proposals and warned Fordthat he would find politics in the Bay' Area diflerent fromthose in the south. After a retort by Ford regarding equalrights of all citizens in all States. the Union offered to agreeto "fact finding" and then to "interest arbitration." Bothproposals were rejected by the hospital, and the remaininghospital representatives. ord. Young. and Jones got up toleave.At that juncture. John Ring got up and said, "You wantto fight. by golly. you're going to get one right now." Ringwas followed by 'Toth and Twomey. who moved towardFord. Jones, and Young as they moved toward the doorbefiore leaving the meeting. As the hospital representativeswere leaving they were followed by the three men repre-senting the Union. at which point John Ring yelled. "I amnot finished, you asshole. Ford. That is right. Ford, go backwhere you came from, you chicken shit. you goddamnmother fucker." As the three representatives continued intothe stairwell. John Ring again yelled, "you are nothing buta goddamn bigot. You better go back where you camefrom. You are going to learn you can't pull this fucking shitaround here." Orley Toth then added. "You are nothingbut a shit. Ford."As the group reached the street. Ramona Young turnedoff to the left where her car had been parked: Paul Jonesand Ford had parked their car directly in front of the build-ing by the curb. No one followed Young. but according toFord, as he crossed toward the back end of his car, Ringsaid, "You want to fight. Ford. you are going to find outwhat a fight is. you mother fucker." Before Ford had un-locked the door to get inside his car, Ring continued, "I willbust your goddamn head. Ford. You'd better go backwhere you belong, because I will bust your fucking head."As Ford was getting into the car. Toth said. "That is right.you had better go back where you belong. I am sick of thisshit. If you know what is good for you, you will get the hellout of here and stay out."Both Ron Kimzey. anorney, and Florence Douglas. the mayor. lelt themeeting before it was adjournedFord's testimonly. as set torth above. was corroborated byI'aul Jones. I heir testimons is undenied..Aprl 24: An accounting department employee of the hos-pital. I raversino testified that at approximately 8:30 a.m.on April 24, he and Joe Panerosa. the hospital's director ofmaterial management, were in the process of wheeling acart filled with supplies across the enmployee's rear parkinglot when an unidentified man approached them and askedif they intended to take the supplies into the Hospital.When Traversino and Panerosa continued, the unidentifiedman said: "I would not take those supplies in there if I wereyou." Upon reaching the doorway leading into the hallwayby the nursery (east entrance) they were met by GeraldHipps, a business agent of the Union and an unidentifiedbearded man.6 Hipps stated he wanted to use the restroom.Hipps then leaned across the cart and pushed one of thecartons off of it. Traversino testified that he brought his armup to keep Hipps from knocking anything else off the cart.whereupon he was struck on the right shoulder blade byHipps who then stated: "Remember. you hit me first." Tra-versino denied that he had hit Hipps at all. After the carthad been pushed into the hallway, Panerosa was preventedfrom closing the door by the bearded man who continuedto hold the door open. Panerosa corroborated the testimonyof Traversino and added that this back door was a doornormally kept locked. Hle had a key for the door.April 25: Ronald Kimzey. a member of the law firm rep-resenting the hospital. testified that at approximately 4:30p.m. on April 25 he was dropped off at the law offices ofKilpatrick. Peterson and Ely in Vallejo by Ramona Young.There he met Paul Jones of his law firm. The Kilpatrickfirm is the local counsel that had been used by the Fordfirm to handle local court matters. Kimzey testified thatshortly after his arrival, he was informed that a number ofpickets had congregated in front of the offices. Upon inves-tigating. Kimzey recognized Gerald Hipps. John Martin,and a striking employee among the pickets in front of thelaw office doors. The picket signs stated that Local 250 wason strike. When Hipps saw Kimzey observing him, he(Hipps) opened the door and stated: "There you are. I wasjust coming to get you."As Jones and Kimzey departed the law offices at approxi-mately 5:15 or 5:30 p.m., they proceeded past the picketswho yelled. "Here come the Georgia bulldogs." As Kimzeyand Jones waited for the street traffic to clear. some 15 feetaway from the entrance to the law offices. Hipps ap-proached them and dumped a soft drink on Kimzey's head,some of which splattered onto Jones. After he had pouredthe drink on them. Hipps then clenched his fist and said."What are you going to do about it?" Kimzey replied, "Nota thing. Hipps." Hipps then retorted, "See you later,asshole."Ramona Young, the hospital controller, testified that onthe evening of April 25. she came to the hospital at approxi-mately 7 p.m. As she approached the main entrance, shenoticed that Mary Beth Morris, assistant director of nurseson the evening shift, had parked her car by the curb next to'Testimony of numerous other witnesses established that a man with aheavy black beard frequently seen in and around the hospital during theactive striking period was John Martin. a union business agent.344 BROADWAY HOSPITAI. INC(the main entrance and was in the process of removing somepizzas from her car. Young asked Morris if she could assisther in carrying them into the hospital. As she went acrossthe sidewalk toward the main entrance, Barbara Dempsey.a striking employee who served as a union steward, wasdirectly in front of her and brought her picket sign down asif to hit her with it. As Young attempted to dodge thepicket sign. Dempsey kicked her in the calf of her leg. Atthat time. Young estimated that there were from 10 to 15picketers parading in front of the hospital's main entrance.Joann Hodge, interim director of nurses, and Mike West.an employee in the respiratory department. were withYoung and Morris at the time and also were attempting tobring pizzas into the Hospital.April 26. Mary Beth Morris, assistant director of nurseson the evening shift. testified that she had driven her car towork and arrived sometime between 3 and 3:30 p.m. Shehad four other hospital employees with her as passengers:Cora Washington, ward clerk; Nancy Remart. an LVN:Judy Blevins. nurse's aide: and Pat McKinse. central sup-ply technician. Morris testified that she had pulled into thealley between Oregon and Michigan Streets, which runs be-tween Broadway and El Dorado Court (see G.C. Exh. 2).and had deposited the other employees at the back entranceto the hospital. As she proceeded through the alley andturned left onto El Dorado Court, Morris observed a lightblue car following her, and she was able to identity thedriver of the car as Gerald Hipps and a passenger in the caras Joanne Carder. Hipps followed her for approximately 10minutes until she stopped her automobile next to a policeofficer whom she asked to escort her back to the hospital.After arriving at the hospital. she described the incident toseveral persons, including a secretary in the administrator'soffice.April 27: Mary Beth Morris also testified that on the eve-ning of April 27, sometime between 11 I and 11:30 p.m.. shewas leaving the hospital with Joann Hodge when their exitwas blocked by several pickets. including John Martin. abusiness agent of the Union. Morris testified that JoannHodge had parked her car in the driveway of the emer-gency room entrance. As Hodge attempted to back the carout of the driveway, several pickets obstructed her path bycontinuing to picket in back of the car. As they finallymoved out, John Martin spit on the car. Morris' testimonywas corroborated by Hodge who added that Martin had tobe escorted to one side by a security guard before he re-moved himself from in back of the car.April 28. Paul Jones, one of the hospital attorneys. testi-fied that he left the hospital on the evening of April 28 atabout 7 p.m., and as he proceeded to the parking lot onOregon Street he heard Gerald Hipps yell at him. "Whereare you going, asshole?" Jones testified that, as he droveaway from the hospital, he observed Hipps and John Mar-tin following him in a late model beige automobile whichhe believed to have been an Oldsmobile. After drivingaround several blocks in Vallejo, Jones testified that he pro-ceeded on to the highway and drove to the San FranciscoAirport. Hipps and Martin continued to follow him. AsJones returned toward Vallejo, he testified that Martin andHipps continued to follow him until the ('ivic (enter exitwhere he noticed them getting off the freeway.'-lNv 3: On May 3. Frank Hodel: a deputy marshal forSalano County. was at the hospital to serve legal papers onsome persons in the picket line and asked Joann Hlodge toassist him by identifying some of the individuals. As Ilodgerode around the hospital in the deputy marshal's car identi-fying various individuals named in the papers, she pointedout Norma Dunn. a hospital emploee and picketer whowas named in the sherifl's papers. After being sersed bh tlhsheriff. Dunn shouted. "''That's not m) name, that's not myname" and ran toward the car and threw the packet ofpapers at [lodge, striking her in the head (packet of papersconsisted of approximately 60 sheets of 8-1, 2 bx I l-inchpaper weighing slightly more than I pouttnd). ihe marshalthen restrained Norma Dunn and told her that she had ustassaulted [lodge and asked Hodge i she Hanted to presscharges.All of the incidents related abo e were told hb the wit-nesses in a frank, candid and articulate manner which pro-vided every reasonable basis to believe that their testimonywas truthful and compatible with the facts. Iheir testimonystands in the record as undenied and must be credited. In-asmuch as each of these incidents were directed toward ei-ther supervisors and/ or collective-bargaining representa-tives of the hospital we shall turn first to a consideration ofthese incidents hetore considering the alleged incidents di-rected more specificalNl? toard the employees.AnalslsThe vulgar and threatening remarks made bh John Ring,president of the Union. and Orley Toth, a member of theUnion's bargaining committee, directed to William Ford.the hospital's chief negotiator. as the hospital's bargainingrepresentatives were leaving the last negotiation session be-fore the strike began, must certalinly he regarded as provoc-ative and coerci ec. When tollowed by such threats as. "Youbetter go back where you belong. because I will bust ourfucking head" or "[h;t is right. you had better go backwhere you belong. I am sick of this shit. If ou know whatis good for you. you will get the hell out of here and stayout." the words must be regarded ias threatening and coer-cive. As the Board has said," "violence directed against amanagement representative would affect his ability to per-form his functions either as a representative for collectivebargaining or with respect to grievances even though itmight appear to he directed to another situation: i.e.. stop-ping a truck. Where the necessary result of violence orthreats in a labor dispute would limit the ability o a man-agement representative or supervisor to perform his bar-gaining or grievance functions it would accordingly appearto he covered by the rationale of the fine cases and, there-fore, also constitute a violation of Section 8(b)( I B) eventhough the violence or threats were not directed towardThe distance from Vallejo to he San Francisco Airport is 48 miles.s Freigh CheckA ,. ( rical Etmplo/e ld Helpers LUnion. 1i, al o ,S56.Internanuital Brot'herh,,..d ,, 7't',rt -. (hr'hauflliur. Htrchiohcul, ,i & lc/perso/ 4mnrlc-'a (1. l.ion and Sons (nmpaa. I rpiratld). 195 NlRB 967. 971(11972)345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompelling retention or rejection of a particular bargainingrepresentative or person to handle grievances." In the case.the vulgar language, the threatening language, and the ad-monition to go hack where you belong was directed specif-ically at the hospital's chief negotiator. Undoubtedly, it wasintended to, and I herewith find that it did, in fact, restrainand coerce Ford in the performance of his functions as theHospital's collective-bargaining representative and wastherefore violative of Section 8(b)( )(B).The throwing or pouring of coca cola on the persons ofKimzey and Jones by Gerald Hipps, coupled with similarthreatening and vulgar language, likewise tended to retrainand coerce the hospital's collective-bargaining representa-tives and was in violation of Section 8(b)(1)(B). The otherrelated incidents where the Hospital's representatives or su-pervisors were followed by car, kicked, hit, or spit uponwere each incidents that tended to restrain or coerce theemployees in the exercise of their rights guaranteed by Sec-tion 7 of the Act or the Hospital in its selection of its repre-sentatives for the purposes of collective bargaining, andthus violated both Section 8(b)(I)(A) and (B) of the Act.Nor was it necessary in every instance that employees wit-nessed these acts of violence or intimidation, because theytook place during the Union's strike against the hospitaland under circumstances wherein the employees might rea-sonably be expected to become aware of the incidents.' It isnot necessary that a threat be clear and unambiguous if it isin a form which reasonably implies a coercive message toemployees."'b. Incidents directed oward the etnplhveesApril 24. Michael Howle, an employee in the housekeep-ing department. testified that he parked his car on El Do-rado Court at about 6 a.m. on the morning of April 24. Ashe sought to enter the rear door of the hospital, there werenumerous pickets in the area and he observed GeraldHipps, John Martin, and Joanne Carder among those pre-sent. Howle identified John Martin as a heavy-set man withblack hair and a heavy black beard. Howle testified that hewas only in the hospital for a period of some 5 or 10 min-utes after which he returned to his car with the intentions ofmoving it. but found that it had two flat tires.Deborah Solomon, an admitting clerk, testified thatshortly before 7 a.m. on April 24. she sought to enter theHospital, when she suddenly found herself with BarbaraDempsey on one side of her and an unidentified man on theother side. Dempsey told her, "You don't want to go inthere and work for Broadway Hospital." The unidentifiedman grabbed her purse strap and when she asked to have itback he replied, "You are smiling now. but you won't be ina couple of days."Carmel Engel, a surgical nurse, testified that at approxi-mately 6:50 a.m. on April 24 she and Barbara McCarthy. astaff nurse, had parked their cars in the employee lot at therear of the hospital, and proceeded toward the emergencyroom entrance to the hospital because they had observed anumber of pickets near the main entrance. As they ap-proached the steps leading to the emergency room entrance,AI/ou Distributors. Inc., 201 NLRB 47 (1973).o1 G & H Towing Company, 168 NLRB 589, 601 (1967).a woman carrying a picket sign asked Engel where shethought she was going. As Engel and McCarthy proceededtoward the emergency room entrance, it was necessary towalk around the woman who refused to move out of theirway; then the picket shouted. "If you go in there you'll besorry." Other pickets were standing nearby at the time.Sharon McBride, employed by the Vallejo Clinical Labo-ratory, which is located within the hospital, testified thatshe sought to enter the main entrance of the Hospital atapproximately 7 a.m. on April 24. She had parked her carin the employee parking lot opposite the main entrance atwhich time she observed approximately 20 pickets standingin front of the entrance. As she sought to enter, she wascalled "scab" and was bumped by one man carrying apicket sign and elbowed by two other pickets while awoman carrying an umbrella struck her on the shins withthe umbrella.Arlene Graham, an insurance biller employed by the hos-pital, testified that as she arrived for work on April 24, sheobserved some 20 to 25 pickets standing in front of thehospital. She entered through the emergency room entranceand shortly thereafter, testified that she heard glass crashingin the office immediately adjacent to hers. After a few mo-ments, she looked into the office and saw that the frontwindow had been broken, that there was glass on the floor,and there was a chunk of cement slightly larger than afootball. Graham testified that the office window, whichwas broken, faces Oregon Street directly in front of wherethe pickets were parading at the time of her arrival for worksome 15 minutes earlier.Alonzo Thurber, a security guard employed by the hospi-tal, testified that at approximately 7:30 a.m. on April 24. heobserved 12 pickets prevent a pickup delivery truck fromentering the emergency room entrance driveway. Thurberstated that he observed the deliveryman park his truck atanother point and then seek to deliver the package into thehospital where he was harassed, pushed, and nudged by thepickets as he sought to enter. As the driver sought to leave.a number of the pickets surrounded his truck, some of themgrabbing the doo)r handles, others pushing and hitting thetruck with their lists and picket signs, and as the truckmoved away, one picket threw a shoe which hit the wind-shield of the truck.Marisa McFarland testified that she was a new employeeand arrived at the Broadway Hospital to report for workshortly before 9 a.m. on April 24. After parking her car inthe employee parking lot across from the main entrance,she proceeded across the street towards the main entrancewhere she was confronted by some 15 to 20 pickets, most ofwhom were either wearing or carrying picket signs indicat-ing that they were on strike. There she was called a scaband jostled back and forth and prevented from entering thehospital entrance until such time as a Vallejo policemanarrived on the scene and assisted her in her efforts to enterthe hospital. One of the women who had participated in theeffort to prevent McFarland from entering "told me thatshe knew who I was and they would slash my tires andcome to my house and hurt me, and she also-well, whenshe had the umbrella on my foot she told me that she didn'tcare what I had been told inside, they were a violent unionand they would get violent." McFarland also related a346 BROAD)WAY tIOSPI'LAI .INC.number of instances in which she and two or three cowork-ers who rode together and worked in "dietary' had beenfollowed from the hospital.'' McFarland also teslified thaton one occasion. when her daughter had come with herhusband to pick her up and that the pickets told the 6-year-old child that they intended to burn her mother and cut her.This frightened the 6-year-old child.Security guard Thurber testified that at approximatel\9:45 a.m. on April 24. he observed several pickets attemlpt-ing to prevent a truck from picking up empty oxygen bot-tles from the rear entrance of the hospital. It was necessaryfor the Vallejo police to disburse the pickets before thetruck could proceed to the rear entrance. and. after theempty oxygen bottles had been loaded on the truck. it wasagain necessary for the police to disburse the pickets beforethe truck could move awaN frtom the entrance and towardsthe street.Donald Reed. the hospital's director of plant services.testified that he sought to hack a truck toward the rearlentrance of El Dorado Court when he was prevented bydoing so by the massing of some 20 pickets between thetruck and the rear entrance to the hospital. lie testified thatit was necessary for a Vallejo policema;n to assist hin beforethe picketers would disburse sufficiently for hiil to get tiletruck close enough to the hospital fr purposes of' loadinilthe oxygen tanks. When he sought to leave. the picketsagain stood in front of and around the truck. and a nutl nhberof them beat on the truck with their picket signs. Arilonigthose employees whom he could identi(f were NormaDunn. a picketer and cook at the hospital, Rick Nav;arez. amaintenance engineer at the Hospital, and Gierald Hipps.business agent of the Union. After Hipps was ordered by apoliceman to stop beating on the truck and he refused tocomply, it was necessary for him to he moved fromi thearea. The policeman grabbed and pulled him off the truck.Reed was then able to move the truck frolt the rear en-trance.Pamela Ciochon testified that she was emplo)ed ias anurse's aide at the hospital and on the morning of April 24.she was warned by Barbara D[empse. "that she IDempsey]had just come hack from picketing and that the picketersweren't going to let anybody cross the line. and that shecould not guarantee my safety, that she wouldn't hurt me,but then she wouldn't be there until 5:30 that day. The shesaid, if I did go to work for Broadway, I swouldn't last long.because the Union doesn't like scabs."Donald Reed testified that he returned to the hospital atapproximately I I a.m. on the morning of April 24. seekingto deliver a truckload of oxygen tanks when he was pre-vented from doing so because of' the large number of' pick-ets--some 25 at the rear entrance. The picketers were pre-venting a milk truck operator from making his deliveriesand were also hassling the servi-soft water truck. Reed tes-tified that he saw some of the pickets grab the milk cartonsand throw them around in the area as the operator soughtto make his delivery.I appears that these car-olllowing incident. as related b) Mcl.rland.occurred after the CB complainl was issued, and the ncomplaint s as i1llamended o include these parlicular incidentsRichard Flores. a hospital kitchen helper. testified that ashe sought to enter the hospital at about 2 p.m. oin April 24.he was stopped by Phylis Irvin. an employee from the hos-pital dietary department and a member of the union nego-tiating committee. who was wearing a picket sign. PhNlisIrvin told him. "that she wouldn't want me Flores} workinghere. because I would he taking aA; ay their jobs, and theywere mad." Flores further testified that at that time anotherlady picketer told him. "'ou better get out of here before wedo what we did to the blue C'elica." As she made the state-ment. she pointed toward the blue ('elica car that had twoflat tires.'' Flores testified that after he had moved his carawav from the hospital and was returning to work at ap-proximately 2:20 p.m.. Phylis Irvin again stopped him andwarned him. "that she was mad and that I V ould he takingaway her job." As Flores continued on into the hospital. hestated that he was grabbed from behind and a black lad!poured coke or coffee onto him. lie said that although theblack lady was not wearing a picket sign oif any kind. thatthere were several picketers surrounding the area all ofwhom were wearing picket signs. Flores further testifiedthat he quit work at the hospital 2 days after the strikebegan. "because they were bothering me all the time."Reed testified that about 7 p.m. on the evening of' April24. he was attempting to move a truck from the emergencroom entrance drivewas to the rear of' the hospital to re-inlt(ve some of the garbage, but was prevented from doing soby soime 20 to 25 pickets. he hospital security guards wereunsuccesstul in getting the pickets to move out of' the ayand It ails necessarN to call the Vallejo police and obtaintheir assistance before he could back the truck out of' theemergency room entrance driveway. Reed testified that theonly two individuals among the picketers whom he couldidentity were Norma [)unn and Gerald Hipps. After oh-taining the assistance of the local police and moving thetruck to the rear entrance of' the hospital ton 1-1 DIoradoCourt. some of tile picketers moved to the rear ofl the hospi-tal and hara;ssed him as he sought to load the garbage in thetruck. Reed again identified Hipps and a Mr. Hutchinson.whom he stated was thie husband of one of the nurse's aides.4pril 25: Michael osle testified that he arrived forwork at the hospital at about 6 a.m. on April 25 and afterparking his car in the parking lot on Oregon Street, hesought to enter the main entrance of the hospital. lie wasprevented front doing so. because some 10 to 20 pickets hadlined up on the sidewalk arm to arm. As he sought to gothrough. Rodriguez tried to put a picket sign oer his headand when he asked her not to touch him and pushed thepicket sign aa. she struck him on "the head on Imi rightside up here. and grabbed a whole handful of hair and triedto force the sign on top of me." Howle testified that afterthat occurred. thev both kind of stumbled and fell down. atwhich point she let go of him and he went for the door.April 2:. Rarmona Young testified that she left workaround 6 p.m. on April 26 accompanied by Judith Reedinga secretarial employee. As she sought to leave in her car.Gerald tlipps started marching back and forth in front ofthe exit and prevented her from leaing tilhe parking areauntil a hospital security guard came to her assistance.'2 See the carlier related lestlrnirns Mlichel I I-,le347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 27: Robert Spencer, a maintenance engineer em-ployed at the hospital, testified that at approximately 10a.m. on April 27, he attempted to drive a pickup truck intothe hospital's warehouse area, but was prevented fromdoing so by four pickets identified as Navarrez. Anderson(maintenance engineers), and Hipps and Martin. bothunion agents. Spencer testified, "As I started to back up tothe driveway. Mr. Navarrez and Mr. Anderson moved toeither side and Mr. Hipps and Mr. Martin moved in behindthe truck, and I continued to back very slowly into thedriveway, and they moved to either side of the truck andbegan to beat on it with the picket signs." Spencer contin-ued his testimony as follows, "I attempted to get out of thevehicle to unload it, Mr. Hipps was blocking the door of thetruck, where I couldn't get out, and when I did open thedoor and put my foot out, he put his foot on mine and wasgrinding his foot into mine, and he leaned in the truck andasked me if I was having a nice day." After receiving theassistance of a security guard, Spencer was able to unloadthe truck. He again encountered difficulty when he soughtto leave and again had to have the assistance of the securityguard. Spencer testified that, as he was leaving, Hipps andMartin beat on the truck with their picket signs.April 29: Doris Tilton, a security guard employed by thehospital, testified that she was stationed outside the emer-gency room entrance on the early morning of April 29 atapproximately 1:20 a.m. when she noticed a white and blueautomobile move up near the entrance on Broadway Street.Tilton testified that she observed John Martin, a unionbusiness agent, throw two glass vials from the car windowtoward the emergency room. The vials landed on the emer-gency room parking lot and sidewalk and contained "a verystinky liquid." The car then left very fast. Tilton said shecalled the police. After the police arrived, she noticed thecar had returned, at which time she obtained the licenseplate number and observed Gerald Hipps as the driver ofthe car.Tilton further testified that sometime between 10 and I Ip.m. on April 29, Martin appeared near the emergencyroom entrance where she was opening the emergency roomdoor to let employees come in for the new shift, when shesuddenly realized that most of the other pickets had goneand only John Martin was left. As Tilton opened the doorto let employees into the Hospital, Martin threw a glass vialdirectly at her which shattered with some of the glass enter-ing the emergency room. Tilton described the contents ofthe vial as. "a smell that makes you vomit for three days."May 1.- Cody Mott. a hospital security guard, testifiedthat at approximately 4:05 p.m. on May 1. he escortedMike Howle and Holly King to a company car outside themain hospital entrance gate, at which time there were some20 pickets, including Gerald Hipps and Norma Dunn, pick-eting outside the main hospital entrance. As the companycar carrying the two employees was driving away, GeraldHipps ran up to the car and smashed his picket sign againstthe hood.Around 7 p.m. on the same day, Mott testified that heaccompanied Aurelia Joven, an assistant dietician, to hercar where her husband was waiting to drive her home. Asthe car driven by Joven was leaving the parking lot exit onOregon Street and moving toward Broadway, Mott oh-served John Martin strike the Joven car by the back win-dow and side molding on two occasions with his picket sign.Mott reported that he heard Martin yell, "You come backhere and I will do it again." The testimony of securityguard Mott was corroborated by the testimony of Joven,who added that after pulling out of the parking lot and withknowledge that the car had been struck by some object,they parked in front of the main entrance and awaited thearrival of the police. She further testified that the car was anew 1978 automobile just purchased on April 14.May 2.' Mike Howle testified that on May 2, at approxi-mately 4 p.m.. as he was leaving the hospital, he was ac-companied by four security guards because there were some20 pickets between the main entrance and his automobile.As Howle approached his car. Barbara Dempsey ran upbehind him and spat on his back. About the same time.Joanne Carder threw some kind of drink on his back and italso splashed onto the security guards. Joann Hodge testi-fied that she was standing in the front entrance of the busi-ness office looking out the front window and observed theconduct of Barbara Dempsey and Joanne Carder as testi-fied to by Howle. Howle added that after he was in the car.both Carder and Dempsey approached the car and wereyelling threatening remarks through the window. Specifi-cally. Hlowle said that Dempsey said. "They will get mesooner of latter, that if they had to come all the way intoNapa, they would get me." Dempsey also threatened."Your life is a short one."MaO3:. The testimony of Cody Mott. as supported by thetestimony of witnesses Mark Jester. a security guard. Antoi-nette Juell. an office clerk, and Joann Hodge. documentedthe following incident. Cody Mott observed three visitorswho were seeking entrance to the hospital between 6:15 and6:30 p.m. on May 3 at a time when there were approxi-mately' 20 to 25 picketers on the sidewalk in front of themain entrance. As the visitors walked toward the main en-trance, they were questioned as to whether or not theyworked there: in spite of the visitors' negative answer theywere questioned with regard to their connection with thehospital and several vulgar remarks were made by JohnMartin to the visitors. At some point. Martin turned toMott and made a vulgar remark to him and then threw hispicket sign at Mott, striking him on the arm and breakingthe skin. Mott then attempted to place Martin under a citi-zen's arrest, which Martin resisted, and a general melee andwresting match ensued, which Mark Jester and KevinGooch, both security guards, participated in and a numberof the picketers, including Orley Toth, Nancy Pajarillo.John Martin. and several unidentified picketers. Both Mottand Jester received minor injuries and Martin escaped afterhaving been handcuffed. The general melee and distur-bance was not quelled until the Vallejo City Police arrivedon the scene.May 27. Lucile Pinckard. a registered nurse, testified thaton May 27 at approximately 11:30 p.m., she was leavingthe hospital in the company of Pat Bowen, a registerednurse, and Judy Blevins and Cora Washington, nurse'saides, when they were delayed in leaving the employees'parking lot by the refusal of John Ring and a woman em-ployee, whose first name is Ernestine, to move from theparking lot exit. Ring and Ernestine were carrying picket348 BRO)A)DWAY I`OSIIlAL. IN(C signs and s nurse Iilnckard il ,ed heI r .er. slo itan effort to get out of li parking lot. Ring told her. "1I \ouhit me with )our car. lad). I will break sour hack." As thecar moved ut of the parking lot of the two picketls struckthe hack of the car with their picket signs or somehingsimilar. Pinckard testified that when she reached home. sheexamined the car and found several scratches on it. ucilePinckard's testimon, was corroborated b the testimion oFPatricia BowenAnal sisThe Union did not present testimony or other evidence todispute any of the above-related incidents and it stands inthe record undenied. Moreover, in most instances, the ar-ious incidents were corroborated by more than one witness.The General Counsel's witnesses were forthright, candid.and honest in their statements. I herewith find the incidentsheretofore set forth to have occurred in the manner de-scribed above.The Board has stated many times that "a union whichcalls a strike must retain control over the pickets in what-ever manner it deems necessary in order to insure that theydo not act improperly. If a union is unwilling, or unable, totake the necessary steps to control its pickets. it must thenbear the responsibility for their misconduct."" Moreover. aUnion's responsibility and liability does not disappearwhen nonstriking employees are followed, threatened. orassaulted away from the picket line when it is in effect an"extension of picket line misconduct."4Clearly the Union is liable for the acts of its agents. Ihave previously found union officers and business agentsTwomey. John Ring, John Martin, Gerald Hipps. andJoanne Carder to have been agents of the Union within themeaning of Section 2(13) of the Act. Additionally. therewas undenied testimony that Orley Toth and BarbaraDempsey were hospital employees who served as unionshop stewards, and both were members of the Union's ne-gotiating committee. Phylis Irvin was a member of the ne-gotiating committee. Clearly the leadership role of Toth.Irvin, and Dempsey likewise places them in the role ofagents acting for, and on behalf of. the Union within themeaning of Section 2(13) of the Act. In practically everyinstance, agents and leaders of the Union were not onlypresent. but were the major participants in the unlawfulacts of coercion and restraint of both the employees and theEmployer in the selection of his collective-bargaining repre-sentatives. There was absolutely no evidence presented toindicate that the Union ever attempted to take correctiveaction or to disavow responsibility for the acts of gross mis-conduct by its officers, agents, and pickets. Under the cir-cumstances. I conclude and find that the Union was respon-sible for the misconduct of their agents and the pickets atthe picket line as well as the acts of misconduct which oc-curred away from the picket line."Il Drivers. Salesmen, Warehousemen, MiA Processors. (annerr, Dairv Em-ployees and Helpers Union Local 695. 18T (Toni Pellitteri TrucAing Service.Inc. .174 NLRB 753 (1969).4 International Association of Machinists and Aerospace Workers. 4FLCIO. 189 NLRB 50 (1971)i Dover Corporation, Norris Division, 211 NLRB 955 (1974).Ihe I.t ni;n violaled Section 8(h)( I )(A) oft the \Act whenits pickets obstructed the ingress and egress of employeesand/or visitors who sought to cross the picket lines andenter the hospital: they delibheratel interfered with employ -ees as they sought to dri e their automobiles rom the hos-pital parking lot."? Shoving. grabbing. spitting upon. Ihrow-ing beverages on. striking either the person or automobileof employees seeking to enter or lease the Employer'spremises. or otherwise assaulting nonstriking employees isprohibited by Section X(h)( )(A) of the Act."In sunimar2. I find each of the various incidents recitedherein to be acts of illegal conduct which coerced and re-strained employees in the exercise of their Section 7 rightsof the Act lor which the Union was responsible and wastherefore violative otF Section 8(h)( I )(A) of the Act.('. (onvih eralit onoft (f-t ( /omp/lint1. he issuesThe (CA complaint alleges that the Union has, since on orabout November 22. 1977. requested the hospital to bar-gain. and that the hospital has continually refused to nego-tiate meaningfully or in good faith with the Union. Thecomplaint further alleges that the Union's strike, whichstarted on or about April 24. was caused and prolonged bythe hospital's alleged violation of Section 8(a)(5) of the Act.and thus the strike was at all times an unfair labor practicestrike. The issue is one of perceiving and evaluating theconduct of the parties to ascertain whether the hospital hascomplied with its bargaining obligations and responsibil-ities.2. IntroductionAs indicated earlier herein, the Union has been the rec-ognized collective-hargaining representative since October1968. The parties have negotiated a series of collective-bar-gaining agreements. the most recent of which expired by itsterms on February 28, but was extended to March 31.There was no evidence presented that further extensionswere agreed to. and on April 24, the Union engaged in astrike, which at the time of the hearing. was still continuing.3. The evidenceThe General Counsel's contentions and arguments aredirected largely toward five clauses of major importance toa bargaining relationship in which the hospital proposedIs Drivers. Salesmen, Warehousemen, Mi/k Processors. Cannen. Dauin Em-ploeet, and Helpers Union Local No 695. Teamsters. 221 NI.RB 647 (19751.'7 District 1199. National Union of Hospital Health Care EmphloeeT, a Divi-sion of RWDSU, AFL CIO, 227 NLRB 1732 (1977): Puerto Rico NewspaperGuild. Local 225 affiliated with the Newspaper Guild AFL-CIO 201 NLRB423 (1973).1' See United Steelworkers of merica, .4 FL CIO CLC. I.ocal Union 5550(Redfield Compuarn. a Division of Outdoor Sports Industries. 223 NLtRB 854(1976): .L R B v. Service Emplovees International Union. l.ocal 254, AFLCIO, 535 F.2d 1335 ist Cir. 1976).349 I)i.C(ISIO()NS (F NA I I)NAI I ABl()R RA I I)NS B1()ARI)change ltir-on the prc\it its colntract.I'1 here wcr ol't ot herallegations Or evidence o l' rong(doilln or Iniscodlluct on thepart of tle I lspital." I he hospital defends oil the basis ofhard bargainllig only in those areas mnatde necessarry bhBoard, court, and airbitr;tor decisions. Moreover. the hospi-tal contends it a;is not iniovlable: it offered a number otcompromises difflicl1t areas and at all times sought toreach agreement. Ihe tInion refused to study. understland.or discuss the hospital's proposals. Moreover. the changesrequested had all been recently acceptable to a 'leamster'slocal. covering at similar bargaining unit in a neighboringhospital (see Resp. Fxih. 8).The hospital took the first steps tow ard negotiating for anew collective-bargaining agreement to replace the one thatwas o expire on February 28. when by letter dated Novem-ber 17, 1977. it "reconli mended that consideration be givento commencemeit of negotiations at an earlier date thanhas been the practice in the past." (Resp. xh. 6.) herewas no direct response by the Union to the hospital's letterof November 17, but apparently after receiving the U!nion'sletter terminating the contract, the Hospital responded onDecember 3 and suggested that negotiations commence onDecember 20. 1977. (Resp. Exhs. 5 and 7.) Thereafter. ac-cording to the testimony of William Ford, he received atelephone call from Joanne Carder on or about December13, 1977, advising that the Union had not yet met with theemployees in the bargaining unit and thus was not preparedto present the hospital with its proposals: she suggested de-ferring the beginning of negotiations until after the holi-days. During that conversation. the parties agreed to beginnegotiating on January 12.At the first meeting, the Union presented its proposedcontract changes (see j.(C. Exh. 9, which should be read inconjunction with the expiring contract, G.C. Exh. 5), andthe session was confined largely to a consideration of themeaning and the reasons for the Union's requested changes.The next negotiating session was held on ebruary 6. atwhich time the Hospital presented its contract proposals.After a brief recess, the Union's spokesman, Carder,pointed to several articles which she regarded as regressiveand commented that she was unwilling to "negotiate onthat document and that she was not going to discuss it."I These five areas are: management rights. seniority. power olf arbilrator.discharge for cause. and union shop (discrimination) For purposes of com-parison, the language of the hospital's February 7 proposals and the expiringcontract language in these five areas are attached hereto as Appendix B(omitted from publication).J1 The General Counsel presented evidence. over Respondenl's objecions,concerning what may have amounted to possible 8(a( I ) violations, but therewas no proof that the incidents occurred within the required 10(b) timeperiod. No attempt to amend the complaint was offered. The evidence wasreceived as background only. Even as background. the evidence was de nmin-mis. A borderline or highly questionable "supervisor" made inquiry of threeemployees regarding their union loyalty. After receiving replies indicatingsupport for the Union. the employees were not questioned again or botheredin any way. The incident was all but forgotten. On another occasion. thethen hospital administrator told the dietary employees that he wanted tohelp straighten out any existing problems. and he questioned the employees'need for a union, but said that he would abide by the contract. Such innocu-ous comments, in the absence of something more. can hardly be said to beanything other than an expression of personal preference which is not coer-cive or contrary to the law. Cross Island Oldsmobil.e, Inc., 181 NLRB 628(1970). Moreover. the administrator. under whom (and by whomi these inci-dents occurred, was replaced shortly thereafter.I ord responded b indlicating that the hospital wsas seriousabout its desired changes. but in view of the LUnion's atti-udeI, the hospital sould seek t revise the document and tomake it iiore palatable. I he ( monpanyi's new proposal((i.(. Exh. 71 was presenltcd at the next negotiating sessionheld on ebruiar 7.After recelving tile hospital's ne, proposals. the Unionstill insisted oln directing their attention towards the desiredchanges subInitted b tile nioti and avoiding the substan-tive laligliage changes vicih the hospital was seeking. Nev-cltheless. ais result of the discussions on I ebruar ( 6, 7.and 9 the net ngotiatilting session substantial progresswis ilade i a numbelhr otf cconolllic areas. As examiples: ( I article Ill, Hours of Work. section 6. "IPaiment in l.ieu ofFringe Beneits," was ch;anged tIrom 30 cents per hour to 35cents per hour, or an increase of 16 percent: (2)an increasefrom 3() cents to 35 cents an hour tor the afternoon andevening shift differential, which was ai 16-percent increase:(3) an increase in the life a nd accidental death insurancecoverage froi $2(X)()0 to $3,()X) or ai 50-percent increase:and (4) an increase for the I.VN assigned to be in charge ofia nursing unit or nursing station iof $2 per shift over theregular rate for such shiftll an increase trom $1 .50 per shift.The Fospitral also agreed to eliminate the wording"straight-time" from article V section I. "Vacations"which would appear to have incrcuascd an employee's vaca-tim py (presumably tinder the new language, the vacationpax would include anl premium rates of pay and shift dif-ferentials which might otherwise fatll during an employee'sregular schedule). Staindhy pay (section I I of article 111)was increased from $2.25 an hour to half of an employee'sregular rate of pay. [)uring these early meetings, there hadbeen some discussion of the proposed wage increase, andthe Compan5had raised its offer from 4-1/2 percent to 5percent, and as of February 9 the Union had lowered itsrequest of $1-an-hour increase for each year of a 2-yearcontract to 50 cents an hour on March 1, and 30 cents anhour on September I. and an additional 80 cents an houron March 1, 1979. So far as can be determined from thetestimony. the Union's wage request at the conclusion ofthe February 9 negotiating session was 40 cents as of MarchI. 18 cents on September I, and 50 cents on March 1, 1979.The next negotiating session was held on March 9 and aFederal mediator attended. At this session, each party re-viewed its respective position and version of the difficultareas; while the Union's spokesman seemed to dwell largelyon wages, the hospital's representatives complained of thetotal unwillingness of the Union to address itself to the sub-stantive language proposals that the hospital had sub-mitted. During the March 9 negotiations, largely being con-ducted by the Federal mediator, each party identifiedvarious areas that they felt were critical. During this ses-sion, the hospital indicated its willingness to drop its pro-posed language changes in section 3, article 11 "ProgressionSchedules," and revert to the old contract language, as wellas making some minor language changes in section 5,Equal Pay" of the same article; they dropped their lan-guage change in article IlI. section I and agreed to revert tothe old contract language; section 3 of article Ill, "SplitShifts," the hospital agreed to drop and revert to the oldlanguage; the hospital also agreed to drop its language35O BROADIWAY 11OSPIAI., INC.chn;lIge suggestions inl section 6 of article III. 'Pas ment inlieu of Fringe Benelils." and revert to the old contract lan-guage: article 11. section 7. "Work Schedules" the hospitalhlad proposed new Iil;laguage and agreed to drop it and re-vert to the old contract language: article IV. section 6,"VoluntarY Written Assignments of Wages" Hospitalagreed to drop their proposal and revert to the old contractlanguage: article V. section 6 "ease of Absence" thehospital had proposed certain language changes there andagreed to drop them and revert to the old contract lan-guage: article V, section 7. "Holidays" the hospital hadproposed changes with regard to prorata vacations andagreed to drop their changes and revert to the old contractlanguages: article VI. section 7, "No Work Stoppage" thehospital had proposed substantial changes in that sectionand agreed to withdraw their proposals and revert to theold contract language.'At the conclusion of the March 9 session. those areasidentified by the hospital as a major concern included man-agement rights, categories of' employees, open shop, sickleave, health plan, dental package, seniority, arbitrator'spowers, retirement language. successorship provision andthe discharge procedure. Items identified b the Union tothe arbitrator included vacations, holidays. health insur-ance, retirement, wages, educational leave and term ofagreement. The parties had intended to meet again onMarch 10. but because the Union needed more time to pre-pare counterproposals and respond to the hospital in thoseareas of disagreement about which the hospital feltstrongly, the mediator suggested to all parties that a laterdate for the next meeting be arranged. The parties agreed tomeet again on March 21.At the March 21 negotiating session. the Union coun-tered to a suggested language change that had been madeby the hospital in article Ill. section 2, to which the partieswere able to agree. According to the testimony of Ford,whose testimony I credit as being much more accurate anddetailed than either that of Joanne Carder or John Ring,the Union "passed" or failed to respond to most of theHospital's other critical areas of concern, and most of theday was devoted to discussions of sick leave and the dentalplan.The expiring contract had provided for the earning ofsick leave at the rate of I day for each month of continuousemployment, which the employee was permitted to accu-mulate to a maximum of 84 days. The expiring contractrequired a -day waiting period for each paid illness, exceptthat the I-day waiting period was eliminated for all regularemployees with I or more years of continuous service. (Seesection 3 of article V of G.C. Exh. 5.) The hospital's pro-posal contained new language, the effect of which was tocontinue the requirement of the I-day waiting period foreach illness, but instead of that waiting period being elimi-nated for all employees with I year or more of service, itwas only to be eliminated provided an employee had 12 ormore days of accumulated sick leave. (The amount whichan employee would accumulate in 1 year.) While this21 The Union likewise dropped some of their demands during this period.but it is the hospital that is being charged with surface bargaining in this case.change. as suggested bh the hospital, was minimal. it wasnecessary. according to its spokesman ord, because therewere many long-service employees who had little or no ac-cu1mulated sick leave in spite of the polic which providedfor an accumulation of 84 days. The hospital's suggestedchange was intended as a restraint that would minimizeabuse of the sick leave privilege.22The I nion had requested orthodontia dental coverage inits original proposal to the hospital (G.(. I xh. 9). Ibhis mat-ter was discussed at a number of the early sessions and, ascan best be discerned from the testimony of the witnesses.the hospital was not too vigorously opposed to the inclusionof corthodontia treatment withn its dental plan. flov ever.from the initial negotiations, the hospital took the positionthat the existing dental coverage. which was a dental trusthandled through the Union, was excessive in cost and mini-mal in protection. The hospital suggested that the sameamount of money which was being contributed toward thedental trust plan could be contributed into the Aetna Plan.and it would provide orthodontia coverage.2' At one pointin the negotiations the Union dropped its request for orth-odontia coverage: however, the hospital continued to insistthat the Union's dental trust plan was not giving the em-ployees the best protection for the moneS that was beingspent, and they continued to urge a change to the AetnaPlan. The Union was provided with a schedule of benefitsand a brochure concerning the Aetna Plan. At some pointin the negotiations- the testimony is not exactly clear as towhen it was first suggested the hospital suggested that per-haps the Union would prefer the Blue C(ross-Blue ShieldDental Plan which also provided some orthodontia cover-age.The March 21 meeting concluded without the partiesreaching agreement or fixing a date for further negotiations.Thereafter, the Union served the hospital a notice of intentto strike on April 1.Up to this point, John Ring. president of the Union. hadnot been involved in the negotiations: however. he did talkto Ford on March 22 in an effort to ascertain the positionsof the parties. According to Ford's testimony, he advisedRing candidly that "from where I sit right now it looks asthough both parties have strong feelings about these mat-ters." Nothing came of this telephone conversation, butthereafter Ring sent a telegram to the Federal Mediationand Conciliation Service demanding that a fact findingpanel be appointed to conclude the negotiations. As a resultof this telegram, mediator Randall arranged for anothernegotiating session on March 31.22 While Carder testified that she protested the change in sick leave policybecause "abuse" was not to her knowledge a problem at the BroadwayHospital,. according to Ford's testimony. he contradicted Carder's claim ofno abuse by pointing out the large number of long-term employees who hadless than a half day of sick leave "in the bank."21 The evidence indicated that the nonbargaining unit employees of thehospital were covered by an Aetna combination hospital and dental planwhich included the orthodontia treatment. According to the testimony, thehospital was unable to break out hat portion of the Aetna cost which wasallocated specifically to the dental plan because the costs between hospital-ization and dental coverage were not segregated. However. the hospital didassure the Union that the dental coverage was equal to. or better than. theUnion Trust and in addition had the orthodontia coverage.351S I) C('ISIONS ()1: NA I IONAI LABOR RELATIONS BOARI)Ring served as the Union's principal spokesman at theMarch 31 meeting. At this meeting he took the position thata board of' inquiry should bhe established. hut changed hisposition upon learning that it' a board of inquiry were estab-lished. the strike, which was scheduled to commence thefollowing morning, would have to he delayed for 15 days.4Upon learning that the naming of a hoard of inquiry evenhad the director of the Federal Mediation and ConciliationService deemed the procedure necessary -would delay theUnion's right to strike for at least 15 days, Ring. accordingto the testimony of Ford, then sought to have the partiesagree informally to a hoard of inquiry with the hospitalwaiving the Union's required waiting time before striking.This discussion was terminated when Roger Randall, themediator, pointed out that no one other than the director of'the FMCS had the statutory right to invoke the act-findingprocedure in the event he found there was a probability of astrike and the community would be without health care.Much of this day was spent with the Company, explainingthe reasons for their various proposals relating to manage-ment rights, union security, sick leave, and seniority. How-ever, the explanaltions were not followed by further com-promise on the part of either party, and little wasaccomplished. In the early afternoon, the mediators with-drew from the negotiations, hut at the request of the Union,the hospital continued their efforts to reach an agreement2'During the afternoon, there were several caucuses by eachparty and at one point the Union requested informationconcerning the Blue Cross-Blue Shield Dental Plan and in-formation regarding the seniority and pay rates of the var-ious employees in order to make some calculations withregard to vacation costs. The Company was unable to ob-tain the information regarding the Blue Cross-Blue ShieldPlan late that afternoon, but did provide the Union withinformation reflecting the employee names, rates, classifica-tions. anniversary dates, and wage or pay step (see Resp.Exh. 10).'6 During the course of this session, the Hospitaloffered to accept either a 1, 2, or 3-year contract and offeredto increase their wage offer to 6 percent during each year ofthe life of the contract and to make it retroactive to March1. provided the Union agreed not to strike. The hospitalalso proposed a number of other minor changes in the lan-guage of their union security and management rightsclauses. hut basically the differences between the partiesremained firm. The parties broke up at 4 a.m. on April I.Although the parties met again for negotiating sessionson April 13 and again on April 23. nothing of significancewas accomplished, and the parties apparently spent theirtime in name calling and accusing the other of an unwilling-ness to discuss the issues. On April 24, the Union's strikebegan and the details of that have heretofore been de-scribed in the CB portion of this Decision. So far as is24See Sec. 213(a) o the Labor Management Relations Act. Under thefacts of this case. the time period for the establishment of a board of inquiryhad passed.25 Mediator Jerry McKay had participated with Roger Randall at theMarch 31 negotiating session.2. Although the Blue Cross-Blue Shield Dental Plan information was notavailable on the afternoon of March 31., it was obtained by the Hospital andprovided to the Union at their next negotiating session on April 13. SeeResp. Exhs. II and 12.known rom the state of this record, the strike is ongoing,and the parties have met lfor additional contract negotiatingsessions since the April 23 meeting.AnalysisMuch has been written concerning the duty and obliga-tion of an employer to bargain in good faith, but in the finalanalysis after a careful scrutiny of all the evidence, it re-mains a subjective decision and determination of the trier ofthe facts gained from impressions and inferences drawnfrom the testimony of the witnesses' descriptions of the var-ious bargaining sessions. It becomes necessary to ascertainthe state of mind of the Respondent and thus determinewhether or not it sought to frustrate the bargaining pro-cess.27The General Counsel's entire argument appears to be di-rected toward five regressive clauses which the hospitalsought to obtain in the new contract (see Appendix B(omitted from publication)). These five clauses were man-agement rights, seniority, power of the arbitrator, dischargefor cause, and union membership."Section 8(a)(5) of the Act provides that "[lt] shall be anunfair labor practice for an employer to refuse to bargaincollectively with the representative of his employees." Theduty to bargain collectively is further delineated in para-graph 8(d) as follows:For the purposes of this section, to bargain collec-tively is the performance of the mutual obligation ofthe employer and the representative of the employeesto meet at reasonable times and confer in good faithwith respect to wages, hours, and other terms and con-ditions of employment, or the negotiation of an agree-ment or any question arising thereunder, and the ex-ecution of a written contract incorporating anyagreement reached if requested by either party, butsuch obligation does not compel either party to agreeto a proposal or require the making of a concession ...Congress intended that the parties should have wide lati-tude in their negotiations. unrestricted by any governmen-tal power to regulate the substantive solution of their differ-ences.29As the Supreme Court stated in American NationalInsurance Co.. 343 U.S. 395 at 404 (1952). it is "apparentfrom the statute itself that the ...Board may not, either27 See Cox, The Duty to Bargain in Good Failh, 71 Harvard Rev. 1401(1958) Robert P. Duvin. The Duty to Bargain: Law in Search of Policy 64Columbia Law Rev. 248 (1964); Wellington. Freedom of Contract and theCollective Bargaining Agreement, 112 Univ. of PA Law Rev. 467 (1964):Graphic Arts International Union Local 280 (Saniuel L Holmes and James H.Barn Company), 235 NLRB 1084 (1978).28 The General Counsel also argues that certain extraneous incidents thatoccurred prior to negotiations aid in enabling one to reach the conclusionthat the Hospital was antiunion and sought to frustrate rather than negotiatea contract. These arguments must, however, be disregarded. Not only werethe incidents de minimis. but they were outside the 10(h)b period and thereforenot alleged in the complaint. Attorney Sullivan not only categorically deniedthe alleged threat testified to by Kelly (some 2 years before these negotia-tionsl. but also I regard Kelly as an unreliable witness inasmuch as shetestified that the California Nurses' Association failed to reach agreementwith the Respondent Hospital herein. although there is written evidence inthe record to the contrary. (See Resp. Exh. 13.129 See Local 24, International Brotherhood of Teamsters, et al. v. Oliver. elal.. 358 U.S. 283 at 295 1959).352 BROADWAYdirectly or indirectly, compel concessions or otherwise sit injudgment upon the substantive terms of collective bargain-ing agreements." "A necessary corollary to this principle isthat just as the Act 'contains no authority to force an agree-ment where the parties have reached an impasse' (N. L. R. B.v. United Clay Mines Corporation, 219 F.2d 120. 126 (6thCir. 1955), so also refusal to bargain cannot be equatedwith 'refusal to recede from an announced position' ad-vanced and maintained in good faith. Division 1142, Amal-gamated Association of Street Electric Railwat and MlotorCoach Employees of America. A FL -CIO (Continental BusSystem, Inc.) v. N.L.R.B.. 294 F.2d 264, 266 (C.A.D.C..1961). "'Keeping in mind these annunciated principles, we turn toa consideration of some of the "communication" (or lack ofit) that was taking place at the bargaining sessions. JoanneCarder, the Union's principal spokesman at the first fivenegotiating sessions, testified there was substantial discus-sion between the parties over the hospital's new proposal onsick leave. Nevertheless when testifying at the trial with hernotes supposedly taken during the negotiations, she wascompletely confused as to the hospital's proposal. She testi-fied "my understanding of the proposal from a hospitalwas, that no matter what year. if you were in a second year,but you had less than 12 days of accumulation on thebooks, so to speak, then you would not be eligible for sicktime."Q. For sick time, at all, or not until after one wait-ing day?A. You would not be eligible for sick time, as I re-call the proposal.Q. Let me make sure I understand you. I don't wantany misunderstanding about this later. You are sayingthat it is your understanding that if the hospital's pro-posal was in effect, that unless an employee had accu-mulated 12 days, he, in effect, had no sick time hecould take under any circumstances?A. That is my understanding, as I recall.Carder's answers concerning the Hospital's sick leaveproposal clearly indicate a total lack of understanding ofthe proposal. (Compare the language of section 3. article V."Sick Leave" in G.C. Exh. 5 with the Company's proposalfound in section 3, article V. "Sick Leave" of G.C. Exh. 7).John Ring indicated by his testimony that he did notunderstand at least a portion of the Hlospital's proposal re-garding "discharge for cause." The hospital's proposal con-tained the following sentence: "The Hospital's failure toinvoke the strictest discipline for an infraction of a rule orwork conduct on one occasion shall not affect the right ofthe Hospital to invoke a different or stricter discipline /or alater or different infraction of the sane rule or sanmc workconduct." In discussing the bargaining sessions at the trial,Ring testified "That the hospital reserved the right to redis-cipline at a later date, someone who had been disciplined orsuspended previously." At another point Ring was asked:Q. In what way were those proposals different fromwhat the situation had been under the prior contract?30Quoled from the Board's Decision in Church Point Wholesale GrocenCompany. Inc., 215 NLRB 500 (1974).HOSPITAL. INC.353A. Well. you know, there is nothing in the existingcontract which says that the employer can come alonglater with the same problem and impose a more severeform of discipline or impose a different type of disci-pline on the employee fir the samne off'nse. Emphasissupplied.]A reading of the Company's proposal makes it apparentthat the Union misunderstood the hospital's proposal. Inso-far as can be determined from the testimony. the Union'snegotiators made no effort to read the Hospital's proposalscarefully or to clarify their meaning b asking questions.Ring's testimony further indicated that he was as con-fused with regard to the hospital's sick leave proposal aswas Carder. After testifying that it was his understandingthat if an employee did not have 12 days "in the bank."they would not be eligible for any sick leave because of an,illness. Ring was then given a copy of the Hospital's pro-posal and then asked if the language was in accord with hisprior testimony. Ring responded, "No, it isn't."These illustrations of the union negotiators' lack of un-derstanding of the hospital's proposals are indicative of theUnion's apparent state of mind and unwillingness to under-stand the intent and purpose of the Hospital's proposals.This kind of lack of communication, or unwillingness tounderstand, makes contract negotiations a very frustratingand difficult experience.The hospital negotiators had a logical and rational rea-son for seeking to "tighten" or improve --from their view-point the various clauses which the General Counsel con-tends were regressive and thus indicative of surface or badfaith bargaining. For example. the Hospital sought tochange the union membership requirements from compul-sory to voluntary .1 'The hospital's chief' negotiator. Ford,testified that he deemed this change necessary becatuseBroadway Hospital is the only hospital of a chain of hospi-tals owned by this Respondent's parent that has a unionshop or compulsory union membership requirementclause.3The Board has inferred bad faith and looked withsuspicion upon a Respondent Employer who sought toavoid the granting of a union-securitN clause where the Re-spontttll's plretl (orporolion had other conltracts which con-tained union-seculrit c/llause.." In the Queen MarOcase, theBoard noted:The full importance of the decision not to grantunion security is readily apparent when it is realizedthat other subsidiaries of Respondent's parent hadgranted to the Culinary Workers such provisions andconsistently. Respondents granted such provisions inthe contract they entered into with the Culinary V'Work-ers covering the employees on the Queen Mary. Thus.Respondents were proposing that the Marine Cooksl It should he noted hat while the hospital sought to change the unionmembership prosision. it did not attempt to take away the voluntar\ srinienassignment of wages, or what is frequently referred to as the dues deductionclause.31 Although Broadway Hospital had negotiated the previous conlracl andhad signed a contract with a union-securit? clause, this was a situation whichthe current owner had inherited. The current ow, ners, the Respondent herein.had not negotiated the initial contracl with l.ocal 250.1 Queen fMan Ri.oluranls C(.rpo riwor. and Q M ,Ford.r. ilt. 219 NI.RB776. 777 (19751. DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccept a contract without union security and hiringhall at a time when Respondent's parent corporationwas willing to grant such provisions to the CulinaryWorkers. This renders suspect Respondent's assertedreliance on a belief that they did not have the moralright to make that decision for the employees who hadvoted against the Marine Cooks.Whether the hospital's concern was overly magnified isnot the point. The point is it had a logical and rational basisfor seeking a change. Moreover, at one point the hospitaloffered to alter its position and go along with a modifiedunion-security clause known in the trade as a "maintenanceof membership." but so far as this record reveals, the Unionwas totally unwilling to even discuss a compromise.The hospital sought to alter the arbitration clause be-cause the Union had taken the position that all grievanceshad to be taken to arbitration if the employee insisted uponit regardless of its merit. According to Ford, "the Unionstated that it had to take all these matters to arbitrationbecause of an embarrassment or setback it had suffered inconnection with the P.B.-3 form that it had never filed, orfiled too late with the wage board during the wage freeze.The employees did not get their money, and it had beenstated to me by Mr. Ring that the employees were takingthe Union to the Executive Board, and there were com-plaints, and Joanne Carder had said that. 'we've got to takeeverything to arbitration because of the embarrassment wehave with our membership over this issue.' " Ford testifiedthat this matter came to light when the Union took a griev-ance to arbitration involving a "housekeeping employee[who] had been terminated at the request of the other bar-gaining unit employees for not doing his job." John Ringtestified that he did not recall asking the Hospital for an in-depth clarification as to the meaning of the arbitration anddischarge clause proposals because he felt the time spent ontrying to get that kind of language out of the new contractwould be more productive. An essential ingredient of good-faith negotiations is at least an ability and willingness tounderstand the other side's proposals. It is not possible foran attitude of "give and take," or compromise to prevailwhere there is a lack of understanding and an unwillingnessto try to understand.The hospital explained that the changes it proposed inthe seniority clause would not, in fact, alter the meaning orinterpretation given to the language by a majority of arbi-trators, hut would eliminate any possibility of ambiguity' orlack of specificity that might allow an arbitrator to adopt theminority view. Most arbitrators hold that where the laboragreement makes fitness and ability a factor to be consid-ered along with seniority, "but is silent as to how and bywhom the determination of qualifications is to be made,management is entitled to make the initial determination....Moreover, the hospital negotiators were aware thathaving made this proposed change in the seniority clause,to then withdraw the proposal and return to the formercontract language might have resulted in a surrender of the4 See Elkouri and Elkouri. How Arbritration Works. pp. 571 572 (3d Ed.1977) and in numerous arbitration cases cited therein: also Updegraff. Arhi-tration and Labor Relarions. 304 305 (3d Ed. 1970).Hospital's right to determine employees' qualifications, be-cause arbitrators have been known to take the position thatonce a party opens the discussion or takes a particular posi-tion during negotiations and then withdraws from that posi-tion, the proposing party then has surrendered any rights itmight have had prior to offering the proposal.5While the hospital's proposals on management rights ap-pear to be unnecessarily detailed and specific, it wasdeemed warranted by the hospital's negotiators becausethey were aware of court and board decisions that haveoverturned the residual type management clause, as pro-posed by union negotiator Carder. These decisions requirethat rights reserved to management must be set forth specif-ically in the contract. Even so, the hospital negotiators ex-hibited a willingness to compromise by deleting languagerelating to "determining job assignments and work sched-ules and by agreeing to provide prior notice to the Unionbefbre contracting out any work."'"As indicated earlier herein, a determination as to whetheror not a Respondent bargains in bad faith with no intentionof entering into a final and binding contract requires a val-ued judgment based upon a consideration of the totality ofevents. The law is clear that "[Slubstantive collective-bar-gaining proposals are matters to be decided by the Em-ployer and the Union and not by the Board or the Courts.If there is any principle in labor law that is well settled andfirmly established by statute and by the decision of thecourts it is that the Board has neither the authority nor thepower to determine, decide or dictate the substantive termsor conditions of a collective-bargaining agreement....These decisions are reserved to the parties involved."3' Gen-erally, in those cases where the Board has found "hard bar-gaining" on the part of the Employer to be indicative ofbad faith bargaining, and thus violative of Section 8(a)(5) ofthe Act, the Employer's "hard bargaining" has been accom-panied by other acts such as dilatory tactics in meeting withthe Union for purposes of negotiations, granting of raises orotherwise taking unilateral action during the course of thenegotiation before reaching impasse that has the affect ofembarrassing the Union, or similar violative conduct fromwhich an inference of"bad faith" might easily be drawn. Inthis case, there is a total absence of any illegal or miscon-duct that might permit such an inference.SummaryIn summary, the law seems perfectly clear neither theBoard nor the courts have the right to dictate the substan-tive terms of a labor agreement. "Good faith" or "badfaith" must be determined by a totality of the conduct ofthe parties. Hard bargaining is distinguishable from badfaith bargaining that seeks to prevent and frustrate reachingan agreement. The instant situation is sterile of conduct onthe part of Respondent away from the bargaining table that" See Svlvania Elect ric Products, In.. 24 I..A. 199 (1954).l For an example of a strong management rights clause that was insistedupon by the employer in a case where the Board overruled the Administra-tive Law Judge and dismissed the alleged 8(aX5) violation, see Long tLakeLumber Companv. 182 NLRB 435 (1970)."' Gull' States Wanulturer.v Inc' v. N.. R B., 587 F2d 808 (5th (ir.1978).354 BROADWAY HOSPITAL. INCmight cause one to infer an illegal motive. The evidence ofwhat took place at the bargaining table reveals an unwill-ingness on the part of the Union to even consider or tounderstand (not to be confused with accepting) the hospi-tal's proposals." Such an attitude of necessity frustrates abargaining session and tends to cause sincerity of views toappear to be stubbornness. I shall recommend that thecomplaint against the hospital be dismissed.?The hospital's counsel further contends that. even if it beheld to have violated Section 8(a)(5) of the Act, a bargain-ing order would nevertheless be inappropriate against thebackground of "extensive and flagrant" picket line miscon-duct revealed here. Respondent relies in this connection onHerbert Bernstein, et al. d/b/a Laura Modes Company. 144NLRB 1592 (1963), and Allou Distributors. Inc., 201 NLRB47 (1973). In the latter case, the Board withheld a bargain-ing order from a long-time incumbent union upon sustain-ing a contention that "the Union's misconduct was of sucha grave and serious nature as to disqualify it from such anorder."Withholding a remedial bargaining order in an otherwiseappropriate case is an "extraordinary sanction" (Datriel A.Donovan, e al. d/b/a New Fairview Hall Conva/e.scentiHome, 206 NLRB 688 1973)). It should be invoked mostsparingly and only in most serious situations. Even in casesof flagrant misconduct, the Board is reluctant to imposesuch sanction where the subject activity is provoked by fla-grant unlawful actions of the involved employer. QuintreeDistributors., Inc. 198 NLRB 390 (1972). Without furtherburdening this decision, for I have concluded already thatRespondent did not violate Section 8(a)(5) and that a bar-gaining order is therefore without warrant here, I neverthe-less agree with Respondent that the reasons for denying abargaining order in Laura Modes and Allou Distributors areat least equally present here." That is not to say, however.that the Union should be required to reestablish its repre-sentational status at this time. I merely have found hereinthat the hospital has not bargained in bad faith. and theUnion is guilty of interfering with the rights of some em-ployees, as well as some supervisors, who were exercisingtheir section 7 rights in refraining from strike activities andin continuing to report for work at the hospital.IV. TIl [FFI () OF tfie NFAIR lABOR PRA(CII(I:SThe activities of Respondent Union. as set forth in sec-tion III, above, occurring in connection with the operationsof the hospital as described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.18 This conclusion is reached not only because of the more articulate. pre-cise. and complete testimony of Ford, but because of the vagaries and inac-curacies that punctuated the testimony of both Ring and Carder.* Church Point Wholesale Grocer Companvy Inc .215 NLRB 500 1974).Unoco Apparel. Inc., 208 N LRB 601 (1974): Times Publishing Comntparn. Ee-ning Independent. Inc. News Printing Inc. 72 NLRB 676 (1947): and Conui-nental Nut Companrv, 195 NlRB 841 (1972).4 Taken from the text of The Dr, Chemical Compan. 216 NI.RB 82. 87(1975).CoN(lUsiONS OF LAWI. Broadway Hospital. Inc.. is an employer within themeaning of Section 2(2). (6). and (7) of the Act.2. Hospital and Institutional Workers Union, Local 250.is a labor organization within the meaning of Section 2(5)of the Act.3. By threatening and interfering with the Hospital'sduly selected representatives for the purposes of collectivebargaining, as found herein, the Respondent Union, Hospi-tal and Institutional Workers, Local 250. has committedunfair labor practices within the meaning of Section8(b)( )(B of the Act.4. By restraining and coercing employees of BroadwayHospital, Inc., as found herein. Respondent Union. Hospi-tal and Institutional Workers, Local 250, has committedunfair labor practices within the meaning of Section8(b)(1)(A) of the Act.5. The strike, which began on April 24. 1978. was. and atall times material hereto has remained, an economic strike.6. The Respondent, Broadway Hospital, Inc., has not en-gaged in bad-faith bargaining or otherwise violated the Actas alleged in Case 20 CA 13753.Til RMi)YHaving found that Respondent Union has engaged inand is engaging in certain unfair labor practices, it shall berecommended that it cease and desist therefrom. and takecertain affirmative action designed to effectuate the policiesof the Act. Posting of the usual notice in the usual places.will not. in my opinion. fully effectuate the policies of' theAct by reaching all of the strikers and employees concernedwith this dispute: thus I shall direct that copies of the no-tice, after being signed by a responsible officer for Local250, be reproduced and mailed to each and every employeeof Broadway Hospital. Inc., and to each and every memberof Local 250.In view of the extensive and severe nature of the Respon-dent Union's unfair labor practices. I shall recommend thatthe Union cease and desist from restraining or coercing, inany other manner. employees in the exercise of rights guar-anteed by Section 7 of the Act. (Local 30. United Slate. Tileand Composition Roof'rs, Damp and Waterproof' U'orkersAssociation, AFL-CIO (Kilvon Bros.. Inc.). 228 NLRB 652(1977); Local 248, Meat & Allied Food Workers, Fl. (10.,(Milwaukee Independent Meat Packers ,A sociation. 222NLRB 1023 (1967). )41Upon the basis of the foregoing findings of fact. conclu-sions of law. and the entire record. I hereby make the fol-lowing recommended:ORDER4'Respondent Union. Hospital and Institutional WorkersUnion. Local 250. Service Employees International Union,41 See (ase 20 CB 3741. issued June 24. 197. wherein this same Unionwas found to have violated the Act bh similar acts of violence and miscon-duct. No exceptions to Judge James T Barker's Decision were filed42 In the event no exceptions are filed. as pros ided h Sec 10)246 1o theRules and Regulations of the Nalilnal I.a thr Relations Board. he finding.i( ntittnUd)244 NLRB No. 58355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVallejo, California, its officers, agents, and representatives,shall:I. Cease and desist from:(a) Restraining or coercing employees and/or collective-bargaining representatives of Broadway Hospital, Inc.. bythe following conduct which tends to discourage employeesand collective-bargaining representatives in the exercise oftheir right to work for Broadway Hospital, Inc., or anyother employer. and to exercise their right not to join orsupport any strike:Threatening employees, supervisors or collective-bargaining representatives with bodily harm and/orproperty damage: blocking or interfering in any man-ner with the ingress and egress of employees or visitorsto and from the Hospital; blocking or interfering inany manner with the ingress and egress of employeesor visitors' automobiles, commercial trucks, or othervehicles seeking to enter or exit any of the Hospital'sentrances or parking areas; scratching, kicking, rock-ing, hitting with picket signs, pounding with fists. and/or in any other manner causing damage to vehicles ofemployees and/or supervisors entering or exiting theHospital's parking facilities; threatening and/or physi-cally assaulting, or in any similar manner, hindering orseeking to prevent nonstriking employees and/or visi-tors from entering the Hospital's premises: following."tailing," or otherwise engaging in surveillance of em-ployees and/or supervisors upon their leaving the Hos-pital premises; making harassing or otherwise threat-ening telephone calls to employees and/or supervisors.(b) In any other manner threatening, restraining, or co-ercing employees in the exercise of rights guaranteed underconclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.Section 7 of the Act to engage in or to refrain from engag-ing in a strike, picketing or other protected. concerted, orunion activity.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Post. in conspicuous places at its business offices,meeting halls, and places where notices to members cus-tomarily are posted, copies of the attached notice marked"Appendix A."43Copies of this notice, on forms to be pro-vided by the Regional Director for Region 20, after beingduly signed by an authorized representative of RespondentUnion, shall be posted by Respondent Union immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to members customarily are posted. Reason-able steps shall be taken by Respondent Union to ensurethat such notices are not altered, defaced, or covered by anyother material.(b) After the aforesaid notice has been signed by an offi-cer of Respondent Union herein, copies then shall be dupli-cated and mailed to the home or last known address of eachof the employees of Broadway Hospital. Inc., and to eachmember of Hospital and Institutional Workers Union. Lo-cal 250.(c) Provide the Regional Director for Region 20 withsufficient copies of said notices for posting by BroadwayHospital, Inc.. at places where such notices to employeescustomarily are posted.(d) Notify the Regional Director fobr Region 20. in writ-ing, within 20 days from the date of this Order, what stepsRespondent Union has taken to comply herewith.43 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Order ofthe National t.abor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."244 NLRB No. 58356